Citation Nr: 0123327	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  94-32 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than October 28, 
1992, for the assignment of a 10 percent rating for frozen 
feet, to include the issue of whether the unappealed rating 
decisions, dated April 25, 1946, December 1946, and March 
1947, contained clear and unmistakable error.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  The veteran is a Purple Heart recipient, and a former 
prisoner of war.

This matter comes before the Board on return from a March 
2000 Board Remand that returned this case to the RO for 
further development.  This matter originally came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California. 


FINDINGS OF FACT

1.  In a rating decision, dated April 25, 1946, the RO 
granted the veteran's claim of entitlement to service 
connection for frozen feet, and assigned a zero percent 
(noncompensable) rating.  The zero percent rating for the 
veteran's frozen feet was confirmed and continued in 
subsequent rating actions dated in December 1945, and March 
1947.  The veteran did not initiate an appeal of any of these 
rating determinations, and the decisions became final.

2.  No clear and unmistakable error is found in the 
unappealed rating decisions of April 25, 1946, December 1946, 
and March 1947, as the RO's determinations were reasonably 
supported by the evidence then of record, and were consistent 
with VA law and regulations then in effect.

3.  On October 28, 1992, the veteran filed a new claim for 
increased compensation benefits.

4.  In a November 1993 rating decision, the RO granted an 
increased rating for the residuals of frozen feet from 
noncompesnable to 10 percent disabling, effective from 
October 28, 1992.

5.  An effective date of October 28, 1992 for the assignment 
of a 10 percent rating for the veteran's frozen feet is 
proper based upon the date of receipt of the new claim for 
increase.


CONCLUSIONS OF LAW

1.  The unappealed rating decision of April 25, 1946, which 
granted service connection for frozen feet and assigned a 
noncompensable rating for that disability; and the unappealed 
rating decisions of December 1946 and March 1947, which 
confirmed and continued the noncompensable rating, did not 
contain clear and unmistakable error.  Veterans 
Administration Schedule for Rating Disabilities, Diagnostic 
Code 2034 (1933); Schedule for Rating Disabilities, 
Diagnostic Code 7122 (1945).

2.  The requirements for an effective date earlier than 
October 28, 1992, for the assignment of a 10 percent rating 
for the residuals of frozen feet are not met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 
3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal, 
as regards the general matter of entitlement to an earlier 
effective date for the assignment of a 10 percent rating for 
frozen feet.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and the implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The record reflects that the veteran was notified, in the 
numerous rating decisions, Statement of the Case dated March 
1994, and Supplemental Statements of Case dated in March 
1997, October 1997, January 1999, December 1999, and January 
2001, of the evidentiary shortcomings and the applicable law, 
which formed the basis of the denial.  At the February 2000 
hearing before the undersigned Board Member, as well as in 
the March 2000 Board remand, the veteran was given notice of 
the information and evidence necessary to substantiate his 
claim.  Moreover, the RO has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of his available 
service medical records including his entrance and separation 
examination reports, post service medical records including 
VA examination and outpatient treatment reports, and 
arguments made by the veteran in support of his claim.  The 
Board is unaware of any additional evidence, which is 
available in connection with this appeal.  In this context, 
the Board, in its remand of March 2000, directed that the RO 
undertake additional efforts in an attempt to reconstruct the 
veteran's service medical records and to obtain clinical 
records from the Lake Placid Club.  In the January 2001 
Supplemental Statement of the Case, the RO noted that it had 
received a negative response from the National Personal 
Records Center (in September 2000); and that no clinical 
records from the Lake Placid Club were found.  This 
Supplemental Statement of the Case was sent to the veteran's 
latest address of record and was not returned as 
undeliverable.  The Board therefore concludes, under the 
presumption of regularity of the official acts of public 
officers, the veteran received adequate notice that the VA 
was unable to reconstruct any additional service medical 
records or obtain the identified clinical records from the 
Lake Placid Club, with respect to his claim.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2000); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)).  Thus, 
the veteran has received notice and the assistance 
contemplated by law.  Adjudication of this appeal, without 
remand to the RO for initial consideration under the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, 
the general matter of entitlement to an effective date 
earlier than October 28, 1992, for the assignment of a 10 
percent rating for frozen feet is ready to be reviewed on the 
merits.

Notwithstanding the foregoing, the United States Court of 
Appeals for Veterans Claims has held that the VCAA, with its 
expanded duties, is not applicable to a motion by a moving 
party for revision or reversal of a Board's decision on the 
basis of clear and unmistakable error (CUE).  See Livesay v. 
Principi, No. 00-51, slip op. at 14-15 (U.S. Vet. App. Aug. 
30, 2001) (en banc).  Although this holding pertains to an 
allegation of CUE against a decision by the Board of 
Veterans' Appeals, the Board determines that this judicial 
construction is equally applicable when the issue involves an 
allegation of CUE against an otherwise final decision by the 
Regional Office.  Id.  Since the veteran's earlier effective 
date claim is implicated by the issue of whether the 
unappealed rating decisions, dated in 1946 and 1947, 
contained CUE, the VCAA does not apply to that component of 
the veteran's appeal.

Factual Background

In April 1946, service connection was granted for frozen 
feet, and a zero percent evaluation was assigned.  The 
veteran was notified of this decision and of his right to 
appeal by a letter dated May 1946.  Of note is a statement 
received from the veteran in June 1946, which requested 
reconsideration of the denial of service connection for his 
stomach condition, decided in the April 1946 decision, but 
which contained no mention of disagreement with the veteran's 
rating for his frozen feet.

The veteran received a VA examination in October 1946.  That 
report indicates, in relevant part, that the veteran 
complained of numbness and pain in his feet during cold 
weather.  Objective examination found the color of both feet 
to be normal, with normal blanching on elevation, with 
dorsalis pedis and post tibial pulsation normal and equal on 
both sides.  The examiner noted that the veteran's toes felt 
slightly colder than normal.  Based on this examination, the 
veteran's noncompensable rating was continued by a December 
1946 rating action.  The veteran was notified of this 
decision and of his right to appeal by a letter dated later 
that month.  No appeal ensued from the veteran.

The veteran underwent a consultation for his frozen feet in 
December 1946.  The report of that consultation indicates 
that the veteran complained of his feet being cold.  Upon 
examination, the veteran's feet were found to be warm and 
moist.  His pulses were easily palpable, and there was no 
evidence of occlusive vascular disease.  

The veteran's noncompensable evaluation for his frozen feet 
was then continued, based on that examination, by a rating 
decision dated March 1947.  The veteran was notified of this 
decision and of his right to appeal by a letter dated later 
that month. No appeal ensued from the veteran.

Although the veteran did not submit a subsequent claim for an 
increased rating, a rating decision dated November 1993 
increased the veteran's evaluation to a 10 percent evaluation 
for frozen feet, based on the report of a September 1993 VA 
examination in which the veteran complained of increased pain 
in his feet in cold weather, and numbness of both feet. 

In a notice of disagreement dated January 1994, and numerous 
subsequent statements, the veteran has continued to disagree 
with the effective date assigned for this 10 percent 
evaluation, October 28, 1992.  The main point of the 
veteran's continuing argument in favor of an effective date 
of November 9, 1945 is that his symptoms have not increased 
in severity, and have remained the same since 1945, such that 
if he is now entitled to a 10 percent evaluation for those 
symptoms, then he should have received a 10 percent 
evaluation for those symptoms from the date for which he was 
initially service connected for frozen feet.   The veteran 
also pointed out that, in his September 1993 VA examination, 
he was not complaining of increased pain in cold weather, but 
rather continuing pain and numbness during cold weather in 
his feet since his date of discharge. 

The veteran submitted an ex-POW bulletin, dated September 
1991, which explained presumptive service connection for POWs 
for the organic residuals of frostbite.

A statement submitted by the veteran in conjunction with his 
substantive appeal, dated March 1994, reiterates the fact 
that the veteran believes that the current denial of an 
earlier effective date for his frozen feet was based on the 
misstatement in his September 1993 VA examination noted 
above, and that he believes that, since his condition is the 
same as it has always been, that he is entitled to a 10 
percent evaluation from that time.  The veteran stated that 
it is not logical to determine that a current date applies to 
a 1945 disability that was then claimed but not then 
evaluated or compensated properly due to perfunctory 
handling. 

The veteran submitted another statement dated January 1995, 
which again indicated that the veteran felt the statement 
noted above in his September 1993 VA examination was 
incorrectly interpreted as implying that his condition had 
become worse since 1945, and again proposed that, if his 
current condition is the same condition he had in 1945, then 
he should be entitled to his award for 10 percent from that 
time.

The veteran received a hearing at the VA RO in San Diego in 
January 1995.  The transcript of that hearing notes, in 
relevant part, the conditions that the veteran suffered while 
a POW, specifically the fact that his feet were cold and hurt 
all the time.  The veteran again stated that he did not 
understand why he was now receiving a 10 percent evaluation, 
when he had previously received a noncompensable evaluation.  
A hearing officer's decision dated April 1995 denied the 
veteran entitlement to an earlier effective date.

In a statement dated April 1995, the veteran explained that 
after he received a 10 percent evaluation for a right leg 
disability (not related to his frozen foot disability) in May 
1946, he became eligible for assistance for rehabilitation 
training.  The veteran reported that he then called the VA to 
ask about correcting what he felt to be an incorrect 
noncompensable award for his frozen feet, and claims he was 
told that, if he raised this issue, his entire case would be 
reopened and that he would lose the 10 percent previously 
awarded, and thus lose his rehabilitation training support.  
The veteran indicated that he had no reason to doubt the 
accuracy of that statement, nor did he feel he could 
jeopardize his salary supplement if he chose to challenge 
that statement which the veteran indicated was at the least 
coercive, and from a current perspective, improper.

In this statement, the veteran further disagreed with the 
hearing officer's findings that the veteran's allegations did 
not present evidence of more than a disagreement as to how 
the facts were weighed or evaluated.  In this regard, the 
veteran indicated that his most recent examination by the VA 
found his condition to be compensable, and that, since his 
condition had not changed since 1945, there was clearly 
unmistakable error in the 1946 decision that did not grant 
him service connection at a compensable level.

The veteran submitted a further statement, dated July 1995.  
This statement is essentially duplicative of the veteran's 
statement dated April 1995, with the addition that the 
veteran again stated that his condition existed in 1945, 
should have been pensionable in 1945, and should be paid from 
that date as a matter of fairness and equity.

In June 1997, the veteran submitted a statement that was 
duplicative of his prior two statements, but he also 
submitted a statement from  J.A.L., M.D., dated September 
1986, which mentioned that the veteran's feet showed evidence 
of the frostbite injury the veteran sustained in service.

The report of X-rays taken of the veteran's feet, dated May 
1997, found the veteran to have bilateral pes planus, with no 
radiographic residuals noted following history of frozen 
feet, and surgical clips in the region of the right saphenous 
vein presumably post coronary artery bypass graft.

The veteran underwent a VA examination for his feet in May 
1997.  The report of that examination indicates that the 
veteran reported that, while a POW, he was required to work 
outside in the cold and damp, and that his feet were frozen 
at the time, but he suffered no tissue loss.  The veteran 
indicated that he currently had a sensation of numbness of 
the feet and pain in the feet on exposure to cold.  The 
veteran reported that he did not take any specific 
medications for his feet, and did not wear any orthotic 
devices or appliances.  

Upon examination, the examiner noted that the veteran had pes 
planus.  The veteran's posture was normal, and he was able to 
walk on his heels or tiptoes, and stand on the lateral 
borders of his feet.  The veteran's gait was normal.  The 
veteran was found to have onychomycosis of the toenails of 
both feet.  There was an absence of digital hair on the toes.   
The veteran's skin was warn and dry, and there was no 
numbness to touch.  His dorsalis pedis and posterior tibial 
pulses were palpable. There was no tenderness on palpation of 
the feet.  The veteran was diagnosed with bilateral pes 
planus, residuals of frozen feet, onychomycosis, absent 
digital hair, and pain on exposure to cold.

By a rating decision, dated in October 1997, the RO continued 
the 10 percent rating for the veteran's residuals of frozen 
feet.

The veteran submitted another statement, dated November 1997.  
In that statement, the veteran reiterated that the condition 
that he suffers from now is the same condition he suffered 
from in 1945, with nothing transpiring in the intervening 
years to exacerbate or worsen this condition.

By a rating decision, dated in December 1997, the RO granted 
the veteran a total disability rating based on individual 
unemployability due to service-connected disabilities.

The report of X-rays of the veteran's feet taken in June 1998 
found no changes to suggest cold injury.

The veteran received another examination for his feet in June 
1998.  The report of that examination indicates that the 
veteran reported that his feet were extremely painful and 
would swell while he was a POW.  The veteran indicated that 
when he returned to the United States, his feet returned to 
normal looking on the outside, but they never returned to 
normal condition.  The veteran indicated that he could never 
keep his feet warm in the winter months.  He reported wearing 
socks in bed.  He indicated that, if he were in a room where 
it got much below 70 degrees, his feet would get very cold.  
The veteran indicated that he had no problems or symptoms 
with his hands.

The examiner noted that a review of the questions showed that 
the veteran did have intolerance to cold, and a minor 
Raynaud's type phenomenon.  The veteran did not have 
hyperhidrosis.  The veteran did report numbness and tingling 
in the feet, and had been having that for some years.  He did 
not have significant pain.  He did have recurring fungal 
infections on the toenails of both feet.  He did not have 
chronic ulcers or scars or cancer.  He did not have arthritis 
or joint stiffness.  He had mild pedal edema.  He has changes 
of skin color when there is any cooling.  He does not have 
significant sleep disturbance or excessive sweating.  His 
current treatment consists of mostly keeping the feet warm.

Upon examination, the veteran's general carriage, gait, and 
posture were normal.  In his uncooled feet, both feet showed 
normal color.  There was no atrophy.  The skin was of a 
normal texture, and abnormal turgor.  There was decreased 
hair growth over the toes, however, the examiner noted that 
there was no way for him to tell if this was normal or not.  
There was evidence of onychomycosis on all of the toenails 
with all of the toenails thickened but still growing.

The examiner then cooled the veteran's feet by blowing a fan 
on them.  Within three or four minutes of the fan blowing on 
his feet, the bottoms of his feet were blue, and his feet 
felt much colder than his hands which were also exposed to 
the fan.  There was cooling and vasoconstriction consistent 
with the fan blowing.  Meanwhile, there were normal bilateral 
pedal pulses, and normal bilateral posterior tibial pulses.  
The examiner noted no scars.  The examiner noted some 
decreased sensation bilaterally on the feet.  There was a 
minor amount of swelling.  The veteran expressed a subjective 
felling of tenderness.  Both feet were noted to be 
bilaterally similar.  The examiner noted no stiffness of the 
joints or any arthritis.  The veteran had normal range of 
motion at both ankles, feet, and toes on both feet.  The 
veteran had bilateral excellent pedal and posterior tibial 
pulses.  There was bilateral evidence of normal vascularity 
of both feet.  There was no hair on the top of his feet or 
his toes, however, the skin was not atrophic bilaterally.  
The examiner offered a diagnosis of bilateral cold injury to 
the feet.  The examiner noted that there had been some minor 
functional impairment of many years with intolerance to cold.  
The veteran's current functional impairment was intolerance 
to cold, with ongoing onychomycosis.  The veteran did not 
have any arthritic changes, and did not have any significant 
bilateral neuropathy.  Both of the feet examined individually 
were extremely similar.

The veteran also submitted a page from an August 1997 Ex-POW 
Bulletin, which discussed cold injuries, and how to file a 
claim for such.  The veteran submitted a duplicate copy of a 
letter from J.A.L, M.D., dated September 1986, noted above, 
and a copy of a hospitalization report dated September 1986, 
which mentioned that the veteran had a prior history of 
frostbite.

In a January 1999 rating decision, the veteran's evaluation 
for frozen feet, then rated 10 percent disabling, was 
increased to 20 percent for each foot, effective January 
1998.  This decision was based in part on new rating criteria 
which indicated that each foot should be rated separately, 
and on the results of the veteran's June 1998 VA examination.

In June 1999, the veteran submitted copies of most of his 
previous statements, along with a statement indicating that 
he did not understand what was different with his feet, such 
that he received different ratings in December 1993 and 
January 1999, even when he received no change in his rating 
decision dated May 1997.  The veteran also repeated his 
contentions listed in previous statements.

The veteran received a hearing at the regional office in San 
Diego, California, in June 1999.  In the transcript of that 
hearing, the veteran again reiterated the arguments he has 
made in his many prior statements.  In addition, the concepts 
of effective dates and clear and unmistakable error were 
explained to the veteran.  Also, the veteran reported that he 
was not even certain that the people who had examined him in 
1946 were physicians.  The veteran indicated that he felt 
that, had a better examination been done in 1946, his 
condition would have been noted to be worse, and therefore it 
was clear and unmistakable error that he did not have more 
than a perfunctory examination.  Further, the veteran again 
related his claim that he was basically coerced in 1946 or 
1947 into not filing a claim for a higher evaluation, in fear 
of losing the money he received under Public Law 16.  The 
veteran indicated that he felt this was a matter of equity, 
and that some matters of equity went above the law.  The 
veteran specifically pointed out that, in his October 1946 
report of physical examination, that the examiner at that 
time signed the examination form as "MED", not doctor or 
MD.  A hearing officer's decision dated August 1999 confirmed 
the denial of an earlier effective date, to include the issue 
of clear and unmistakable error.

The veteran submitted a further statement in September 1999.  
In that statement, the veteran remarked that he was disturbed 
that the hearing officer, in her decision dated August 1999, 
although she had made numerous cites to the law, had not 
cited to any prior Board decisions.  The veteran included 
with his statement copies of three different Board decisions, 
two dealing with the issue of new and material evidence being 
submitted to reopen a case, and one dealing with the issue of 
a claim being remanded for consideration under new law.  The 
veteran, in his statement, also indicated that he did not 
recall being examined by the Army in Germany in 1945, or 
after repatriation to the U.S., but that he did recall 
receiving an examination at the Army Rehabilitation Center at 
the Lake Placid Club for his wound scar, and that he believed 
that the condition of his feet may also have been recognized 
at the time.  The veteran again stated that he could find no 
evidence that the person who examined him in 1946 was a 
physician.  With that statement, the veteran submitted a copy 
of email correspondence showing that he had attempted to 
verify whether the person who signed his 1946 examination 
report was a doctor, and could not.  The veteran stated that 
he felt that the lack of any professional examination in 1946 
would make the noncompensable rating at that time invalid.  
The veteran also indicated that he was concerned that there 
were no indications of what tests or criteria were involved 
in that examination.  The veteran again stated that his 
current findings regarding his frozen feet were in existence 
at the same level and degree in 1946, and would have been 
discovered had a professional examination been conducted by a 
qualified physician in 1946.

The veteran submitted a further statement in February 2000.  
Much of this statement repeats statements from the veteran 
already of record, and discussed in detail above.  The 
veteran noted that he provided a written statement to the 
Army about his capture and incarceration treatment.  He also 
indicated that he was examined in September 1945 at the Lake 
Placid Country Club, then being used as a rehabilitation 
center by the army, and that his wound scar as well as the 
condition of his feet was noted, and that this report should 
be part of the veteran's records.  The veteran points out 
that, in his 1946 examination, there was no reference to any 
procedures being performed such as the ones currently 
described in the Under Secretary For Health's information 
letter, containing the cold injury examination protocol, such 
as lack of hair growth, callus, circumstances of injury, or 
skin thickening.  The veteran also continued to express 
disagreement with the quality of the credentials held by the 
person who examined him in 1946.  The veteran again stated 
that he could not find any doctor of that name licensed in 
the state of New York.  The veteran cited to the doctrine of 
reasonable doubt.  With his statement, he included many 
copies of documents already of record, as well as copies of 
the records of professional licenses held by several people, 
including himself.

The veteran received a hearing before the undersigned member 
of the Board in February 2000.  The transcript of that 
hearing indicates that the veteran again expressed 
disagreement with that fact that, at the time he was examined 
in 1946, he was not asked to describe the circumstances of 
his injury.  The veteran again expressed his belief that the 
person who conducted his examination in 1946 was not 
qualified to do so, and that if he had been examined by a 
qualified physician, his frozen feet disability would have 
been rated at a compensable level.  The veteran again stated 
that he felt that since he was in the Army, nothing had 
occurred since the date of his discharge that would have 
caused his feet to get any worse, therefore, if his feet were 
found to be disabled to a compensable level in a November 
1993 rating decision, they should have been given this same 
level of compensation in 1946.  The law regarding clear and 
unmistakable error was explained to the veteran.  The veteran 
discussed the report he wrote prior to being released from 
POW status.  The veteran also discussed a time when he was 
examined in Lake Placid, as discussed previously.

A remand was issued by the Board in March 2000, directing the 
RO to attempt to secure any further available service medical 
records of the veteran, to include any record of any 
treatment he received at the Lake Placid Country Club in 
September 1945.

The veteran submitted a further statement, dated April 2000.  
The veteran in that statement indicated that, when he was 
examined in Lake Placid in September 1945, he reported his 
frozen feet situation.  The veteran submitted a copy of an 
order granting him the Purple Heart, and addressed to Lake 
Placid.  The veteran also discussed in more detail the 
statement he made to the military regarding his time as a 
POW.

A request was submitted to the National Personnel Records 
Center (NPRC), to obtain any further treatment records of the 
veteran.  The NPRC, in response, could only offer a copy of 
the veteran's DD-214, and indicated that the veteran's 
records may have been destroyed in the 1973 NPRC fire.  NPRC 
could not confirm the existence of such records; only the 
fact that if they had been stored at the Records Center, they 
would have been stored in an area damaged by the fire.  The 
Board realizes in cases such as these, VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of this veteran's claim was undertaken with this duty in 
mind.  The Board notes that what appears to be a significant 
amount of the veteran's service medical records are already 
included with the veteran's claims folder. 

Another statement from the veteran, dated February 2001, is 
of record.  This statement indicates that, in the absence of 
records, the veteran has provided his sworn testimony that 
his frozen feet situation existed in 1945.  The veteran also 
reiterated several arguments he had made previously, 
including the issue of whether his 1946 examination was 
performed by a medical doctor, and what medical tests were 
performed, as well as his continuing issue with what he felt 
was a misstatement in his September 1993 examination, as 
explained in detail above.  The veteran indicated that he 
felt the existing record showed several instances of no 
response by the VA or deceptive replies inserted in the 
record.

Entitlement to an effective date earlier than October 28, 
1992, for the assignment of a 10 percent evaluation for 
frozen feet.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  For disability benefits arising from direct service 
connection, the effective date shall be the date entitlement 
arose if the claim is received within one year after 
separation from active duty; otherwise the effective date 
shall be the date of the receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2000).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2000).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (2000), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Id.

Further, under 38 C.F.R. § 3.157 (2000), an informal claim 
may consist of a report of examination.  A report of 
examination will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  Id.

The evidence shows that the veteran separated from service in 
November 1945.  The veteran submitted a claim in November 
1945 in which he requested service connection for, among 
other things, frozen feet.

As noted above, the RO issued a rating decision in April 1946 
which established service connection for frozen feet at a 
noncompensable level, effective November 9, 1945.  The rating 
decision was continued by RO decisions dated December 1946 
and March 1947.

On October 28, 1992, VA received a claim from the veteran in 
which he requested an increased rating for his "war service 
right leg condition rated at 10 percent" and also service 
connection for post traumatic stress disorder (PTSD), a heart 
condition, and jaundice.  At that time, the veteran did not 
request an increase in service connection for his frozen feet 
condition.  However, based on the report of a September 1993 
examination in which the veteran reported pain and numbness 
of his feet, the veteran was granted a 10 percent evaluation 
for the residuals of cold injuries to the feet, effective 
October 28, 1992.  As noted above, subsequent decisions 
during the pendency of this appeal increased the veteran's 
evaluation to 20 percent for each foot.  The veteran appeals 
the effective date of October 28, 1992, for this increase, 
indicating that he should receive a 10 percent evaluation 
back to the original date of his claim in November 1945.

The Board has searched the evidence of record but there is no 
indication that the veteran has ever submitted a formal claim 
for an increased evaluation for his service connected frozen 
feet disability.   Nevertheless, the RO apparently construed 
the veteran's statement in his September 1993 VA examination 
as constituting an informal claim, and granted the veteran an 
increased rating effective October 28, 1992, the date the RO 
received a claim for the veteran's other service connected 
disabilities.

As noted above, the effective date of an increased rating 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  In the instant case, the Board is inclined to take 
the report of the veteran's VA examination dated September 
1993, as the date an informal claim arose.  However, giving 
the veteran the benefit of the doubt in this issue, the RO 
granted the veteran his increase back to October 28, 1992, 
the date he submitted a claim for an increase in his right 
leg condition, and for service connection for other 
conditions, and the Board will accept the RO's finding of 
that date being the date of receipt of the claim.  As to this 
issue, the law is very clear, and the veteran would not be 
entitled to an earlier effective date.

There is an exception to this general rule, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one- year period preceding the date of receipt of 
a claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 1991).  See 38 C.F.R. § 3.400(o)(2); Harper 
v. Brown, 10 Vet. App. 125 (1997).  The term "increase" as 
used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an 
increase to the next disability level.  Hazan v. Gober, 10 
Vet. App. 511 (1997).  If this exception were applicable 
then, the veteran could conceivably be granted an effective 
date as early as October 1991.  However, this exception would 
not apply in this case, as the veteran has submitted no 
evidence showing that his disability increased in severity 
during the year prior to his October 1992 claim, and in fact 
the veteran has maintained throughout the pendency of this 
appeal that his disability has not increased in severity 
since he was originally granted service connection in April 
1946.  Thus, the Board finds that the veteran was properly 
granted an effective date of October 28, 1992.

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 
C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet.App. 49 (1990).  
As to the claim for an earlier effective date, the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the veteran.  

The issue of clear and unmistakable error in an unappealed 
rating decision dated April 25, 1946, and subsequent 
decisions.

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-part test to 
determine whether clear and unmistakable error (CUE) is 
present in a prior determination: (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313- 14 (1992) (en banc)).

Generally, the regulatory authority for reversing or 
remanding a prior adjudication on the basis of clear and 
unmistakable error is found at 38 C.F.R. § 3.105(a) (2000). 
Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE. Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. § 
3.105(a) (2000).

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied. The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993)) (emphasis in original); see 
also Luallen, supra.
  
The veteran has not clearly indicated whether he is 
specifically alleging clear and unmistakable error in the 
April 1946 RO decision, the December 1946 RO decision, or the 
March 1947 RO decision.  As such, and in the interests of 
ensuring that the veteran receives every consideration, the 
Board will look at each decision to determine whether there 
is any finding of CUE.

The evidence available at the time of the original April 1946 
RO decision consists entirely of the veteran's statement in 
his original claim, dated November 1945, that he suffered 
from frozen feet which were painful in cold weather, and on 
the report of the veteran's separation examination, dated 
November 1945, which indicated that the veteran suffered from 
frozen feet in service, and that his feet were now painful in 
cold weather.

Subsequently, the veteran underwent a physical examination in 
October 1946.  The report of that examination, as noted 
above, indicates that the veteran complained of numbness and 
pain in his feet during cold weather.  Objective examination 
found the color of both feet to be normal, with normal 
blanching on elevation, with dorsalis pedis and post tibial 
pulsation normal and equal on both sides.  The examiner noted 
that the veteran's toes felt slightly colder than normal.  A 
December 1946 RO decision then confirmed and continued the 
veteran's April 1946 RO decision.

The veteran underwent a consultation for his frozen feet in 
December 1946.  The report of that consultation indicates 
that the veteran complained of his feet being cold.  Upon 
examination, the veteran's feet were found to be warm and 
moist.  His pulses were easily palpable, and there was no 
evidence of occlusive vascular disease. Based upon this 
examination, the veteran's noncompensable rating was 
continued by a March 1947 RO decision.

Although none of these decisions specifically indicates the 
regulations under which the veteran was rated at the time, 
the Board notes that the veteran's frozen feet were most 
likely rated under the Veterans Administration Schedule for 
Rating Disabilities, 1945 Edition (1945) (hereinafter, "1945 
Schedule"), which became effective April 1, 1946, and which 
replaced The United States Veterans' Administration Schedule 
for Rating Disabilities, Second Edition (1933) (hereinafter, 
"1933 Schedule").  They could also have been rated, at 
least for the March 1946 decision, under the 1933 schedule, 
as, when a change in law occurs during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

Under the 1933 schedule, the residuals of frozen feet would 
be entitled to a noncompensable rating if nonsymptomatic, or 
a 10 percent rating with persistent swelling, tenderness, 
redness, skin changes, attributable to reexposure following 
frozen feet and actually productive of disability.  1933 
Schedule, Diagnostic Code 2034 (1933).

Under the 1945 schedule, the residuals of frozen feet, with 
mild symptoms, chilblains, either bilateral or unilateral, 
would warrant a 10 percent rating.  Persistent moderate 
swelling, tenderness, redness, etc., would warrant a 20 
percent rating if unilateral, and a 30 percent rating if 
bilateral.  Loss of toes, or parts, and persistent severe 
symptoms would warrant a 30 percent rating if unilateral, and 
a 50 percent rating if bilateral.  1945 Schedule, Diagnostic 
Code 7122 (1945).

As to the April 1946 RO decision, the Board again notes that, 
at the time of that decision, the only evidence that the RO 
had before it was the veteran's claim, and the report of the 
veteran's separation examination, which both indicated that 
the veteran's feet were painful in cold weather.  Neither the 
veteran's claim, nor the report of his examination indicated 
in any way that the veteran suffered from swelling, 
tenderness, redness, or skin changes attributable to 
reexposure, and actually productive of disability, or that 
the veteran suffered from mild symptoms with chilblains, such 
that a ten percent rating would be warranted under either the 
1933 or the 1945 Schedule.  It could be argued that, under 
the 1945 Schedule, the veteran did suffer from mild symptoms, 
such that a 10 percent rating would be warranted.  However, 
this argument does not involve an error of fact or law, but 
merely a reweighing of the evidence, with does not constitute 
a finding of CUE.

As to the December 1946 RO decision, the only additional 
evidence the Board had before it was the October 1946 
examination.  That examination indicated, as noted above, 
that the veteran complained of numbness and pain in his feet 
during cold weather.  Objective examination found the color 
of both feet to be normal, with normal blanching on 
elevation, with dorsalis pedis and post tibial pulsation 
normal and equal on both sides.  Again, there is no 
indication that the veteran suffered from swelling, 
tenderness, redness, or skin changes attributable to 
reexposure, and actually productive of disability, or that 
the veteran suffered from mild symptoms with chilblains, such 
that a ten percent rating would be warranted under either the 
1933 or the 1945 Schedule.

As to the March 1947 rating decision, the only additional 
evidence that the Board had before it at that time was a 
December 1946 report of consultation, which indicated that 
the veteran complained of his feet being cold, and upon 
examination, the veteran's feet were found to be warm and 
moist, and his pulses were easily palpable, with no evidence 
of occlusive vascular disease.  Again, there is no indication 
that the veteran suffered from swelling, tenderness, redness, 
or skin changes attributable to reexposure, and actually 
productive of disability, or that the veteran suffered from 
mild symptoms with chilblains, such that a ten percent rating 
would be warranted under either the 1933 or the 1945 
Schedule.

The Board finds that the RO's decisions to assign a 
noncompensable rating for the veteran's frozen feet were a 
plausible application of the pertinent statutes and either 
the 1933 Schedule or the 1945 Schedule.  Thus, for the Board 
to find CUE in either the April 1946, December 1946, or March 
1947 rating decisions would be merely a substitution of the 
Board's judgment for that of the rating officers.  However, a 
difference in judgment in weighing the evidence cannot rise 
to the level of CUE.  

Lastly, there is no evidence that the doctrine of resolving 
all doubt in favor of the veteran was not applied or was 
improperly applied at the time of the rating decisions in 
question and that doctrine is not currently for application 
in a determination of CUE.  In view of the standard that 
error must be undebatable and about which reasonable minds 
cannot differ, that doctrine can never be applicable in a 
determination of CUE.  Rather, an error either undebatably 
exists or there was no error within the meaning of 38 C.F.R. 
§ 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 314 
(1992). 

The Board notes that the veteran has expressed 
dissatisfaction, in several of his statements, with what he 
views as relevant evidence presented by him being disregarded 
by the RO.  As such, and in an effort to help the veteran 
understand the law of this case, and to assure him that all 
evidence in his claims folder was considered, the Board is of 
the opinion that a thorough discussion of much of the 
evidence submitted by the veteran is warranted.

In many of his statements, the veteran expresses the belief 
that RO decisions have not been found in his favor because of 
what he felt was a misquote attributed to him in a September 
1993 VA examination.  To reiterate, a statement in that 
examination indicates that the veteran reported increased 
pain in his feet in cold weather.  The veteran has indicated 
numerous times that he was misquoted, and in fact what he 
said was that he did not complain of increased pain at that 
time, but rather of continuing pain in cold weather since his 
date of discharge.

The Board does not doubt the sincerity of the veteran, and 
will assume that he did in fact report during that 
examination that he had been suffering from continuing, not 
increased, pain in cold weather since discharge.  However, 
even assuming this to be the correct statement of the 
veteran, this statement is not relevant to the question of 
whether the veteran is entitled to an earlier effective date, 
which is, as noted above, the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400 (2000).  Further, the veteran's statement 
in this instance is also not material as to the question of 
whether the veteran's 1946 and 1947 rating decisions 
contained clear and unmistakable error.  At the time of the 
veteran's ratings in 1946 and 1947, the RO did have evidence 
before it, in the form of the report of an October 1946 
examination, that the veteran suffered from some pain in his 
feet upon exposure to cold, however, considering the evidence 
and relevant regulations, the RO found the veteran's 
disability to be noncompensable.  The fact that the veteran 
reported suffering from pain in his feet since that time does 
not have any bearing as to the issue of whether either the 
correct facts, as they were known at the time, were not 
before the adjudicator in 1946 and 1947 or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied, the standard in a CUE case.  See Russell, supra.  If 
the veteran felt, at any time after these decisions were 
made, that his symptoms were more indicative of a compensable 
level of evaluation, he was free at any time from 1946 to 
1993 to apply for an increased rating for this condition.

The veteran takes great issue with the fact that he was given 
a 10 percent rating in 1993, when his disabilities, in his 
opinion, were substantially similar as those in 1946 and 
1947, when he was given a noncompensable evaluation.  
However, the veteran's main contention is basically that 
these facts of his disability, if they are now judged to be 
10 percent disabling, should have therefore then been weighed 
the same in 1946 or 1947, such that he should be entitled to 
a 10 percent evaluation from that time.  However, as noted 
above, a difference of judgment in weighing the evidence 
cannot, as a matter of law, rise to the level of CUE.  The 
veteran also argues that equity demands the resolution of 
this case in his favor.  However, to the extent that the 
veteran is asking for equitable relief, the Board draws his 
attention to 38 U.S.C.A. § 503(a) (West 1991), which permits 
equitable relief by the Secretary in certain cases of 
administrative error.  See Darrow v. Derwinski, 2 Vet. 
App. 303, 304-06 (1992).  The Board expresses no opinion as 
the applicability of that statute, which is a matter wholly 
within the discretion of the Secretary and is not reviewable 
by the Board.

The veteran also takes issue with the fact that his October 
1946 examination report was signed by a person who he 
believes was possibly not a doctor, because it was signed 
"Med", and the veteran disagrees generally with the quality 
of that examination.  The Board points out that this 
examination was signed by another person, who signed as 
"Surg.", which the Board is inclined to believe stands for 
surgeon, which would seem to indicate a doctor.  Further, the 
mere fact that the veteran has been unable to locate the name 
of the first person who signed the medical examination report 
as "Med.", on any New York list of licensed professionals, 
is not sufficient to render this examination inadequate.  
Firstly, a doctor working for the federal government need 
only be licensed in any state, and need not be licensed in 
the specific state in which the government facility he 
practices in is located.  More importantly however, whether 
this person was a doctor, a resident, or whatever sort of 
medical professional has no bearing on the question of 
whether clear an unmistakable error has been committed in 
this case.  In this regard, the Board refers to a very recent 
case, Cook v. Principi, No. 00-7171 (Fed Cir. July 20, 2001), 
which specifically found that a failure of the VA to give a 
veteran a proper medical examination did not violate the duty 
to assist the veteran under 38 U.S.C.A. § 5107(a), and 
therefore did not make an earlier rating decision non-final 
due to the occurrence of a grave procedural error.  In a very 
similar situation, the Court found:

"Whether, in light of the medical 
problems [the veteran] asserted he had, 
and the conditions disclosed by the two 
examinations made, a further medical 
examination should have been made, was a 
matter calling for the exercise of expert 
medical judgment.  The inquiry upon which 
[the veteran] would have us embark is 
open ended and far reaching.  For 
example, would the Regional Office 
violate its duty to assist if, when a 
veteran complained about back or leg 
pains, it gave him a thorough physical 
examination conducted by an experienced 
internist, but did not also have an 
orthopedist examine him?  Could an 
otherwise proper medical examination be 
challenged because the physician 
conducting it failed to make a particular 
test that, many years later, the veteran 
contends should have been made?  Many of 
such questions would be almost impossible 
to answer satisfactorily thirty or forty 
years after the examination, at a time 
when the physicians who conducted the 
examination were no longer alive or 
available for consultation."

The Court in this case found that such questions were 
entirely a matter of judgment, and did not show that an 
outcome-determinative error occurred such that the RO 
decision should be reopened due to clear and unmistakable 
error.  Cook, supra, slip op. at 9, citing Hodge v. West, 155 
F.3d 1356, 1357 (Fed. Cir. 1998).  Thus, the question of 
inadequacy of the examiner, or questions regarding the 
credentials of the examiners, or questions as to whether 
certain tests should have been performed, are not sufficient 
allegations to give rise to a viable allegation of CUE.

In support of his claim, the veteran has also submitted 
copies of several decisions by other Board members.  The 
Board firsts points out that these cases do not deal with the 
issues of earlier effective dates, or clear and unmistakable 
error, but rather with the issue of new and material evidence 
and with the issue of a claim being remanded for 
consideration under new law, neither of which is an issue 
before the Board at this time.  Further, the Board points out 
that, even if the cases cited by the veteran were relevant to 
the issues in this case, decisions by Board members such as 
the undersigned member of the Board are not binding on other 
Board members, and cannot be cited to as precedent that the 
undersigned member must follow.  See 38 U.S.C.A. § 7104(c) 
(West 1991).

The veteran also submitted copies of Ex-POW Bulletins from 
September 1991 and August 1997.  These were reviewed by the 
Board, but because these articles deal with the issues of 
presumptive service connection for cold injuries, and how to 
file a claim for service connection for cold injuries, and 
since the veteran is already service connected for cold 
injuries to his feet, these Bulletins are not relevant in 
this case.

The veteran also, first in his April 1995 statement, and 
later in subsequent statements, indicated that he was coerced 
into not filing an appeal in 1946 or 1947, for fear of losing 
his rating.  Basically, the veteran reported that he called 
the VA in 1946 to ask about correcting what he felt to be an 
incorrect noncompensable award for his frozen feet, and 
claims he was told that, if he raised this issue, his entire 
case would be reopened and that he would lose the 10 percent 
previously awarded for a separate right leg disability, and 
would thus lose his rehabilitation training support.  The 
Board notes however, that this statement is inconsistent with 
a statement of record dated June 1946, in which the veteran 
clearly appealed that portion of his April 1946 rating 
decision that dealt with a denial of service connection for a 
stomach trouble condition.  The Board finds the veteran's 
contemporaneous statement more credible than those statements 
the veteran has made almost 50 years following this disputed 
decision.  Further, the "presumption of regularity" 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)).  The Board finds that 
the veteran has submitted no such evidence.

The veteran also submitted two medical records from September 
1986, which mention that the veteran did have a frozen foot 
injury in service.  These records are not relevant to the 
issues of earlier effective date, or CUE.  It is not in 
dispute that the veteran suffered from a frozen foot injury 
in 1986, indeed, the veteran was granted service connection 
in 1946 for a frozen foot injury, and the veteran has 
continued to be service connected for that injury to the 
present day.  Thus, records noting a history of frozen foot 
injury have no relevance to these issues.  These records, 
submitted in the context of these claims, show no more than 
the fact that the veteran continued to suffer from frozen 
feet, and again, this issue is not in dispute in this case.

As to records from Lake Placid, the Board notes that these 
are unavailable.  However, it is uncertain as to whether the 
veteran was examined at that time for his frozen feet.  In 
the veteran's initial statement, dated September 1999, 
regarding records from Lake Placid, he indicated that he 
received an examination at the Army Rehabilitation Center at 
the Lake Placid Club for his wound scar, unrelated to his 
frozen feet injury, and that he believed that the condition 
of his feet may also have been recognized at the time.  
Although the veteran, in future statements, makes a more 
definite assertion that his feet were examined, without any 
record of this examination, and in light of the speculative 
nature as to whether this examination would have contained 
any relevant information as to the veteran's frozen feet, the 
Board finds that the mere assertion of the existence of this 
record is not sufficient to grant the veteran an earlier 
effective date or CUE for his claim.



ORDER

The unappealed rating decision of April 25, 1946, which 
granted service connection for frozen and assigned a 
noncompensable rating; and the unappealed rating decisions of 
December 1946 and March 1947, which confirmed and continued 
the noncompensable rating, did not contain clear and 
unmistakable error, and thus those determinations are final.

An effective date earlier than October 28, 1992, for the 
assignment of a 10 percent rating for residuals of frozen 
feet is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

